Citation Nr: 1736834	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  94-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating, for the period prior to October 6, 2014, and greater than 60 percent disabling thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. M.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from December 1969 to October 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 1992 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  During the pendency of the appeal, the Veteran moved and jurisdiction transferred to the RO in Roanoke, Virginia.

The Veteran testified at a September 1996 hearing held in Washington, D.C. before a Veterans Law Judge who is no longer employed by the Board.  A letter has been sent to the Veteran informing him that the Veterans Law Judge who conducted the hearing is no longer with the Board.  In November 2015, the Veteran declined a further hearing.

In October 1996 and February 2016, the Board remanded the appeal for further development.


FINDING OF FACT

On April 21, 2016, the RO received notice that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
THOMAS H. O'SHAY 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


